SHARPNACK, Judge.
W.W. appeals the trial court’s order committing her because she suffers from mental illness and is gravely disabled. We affirm.
W.W. presents two issues for review, which we combine and restate as whether there was sufficient evidence to support the court’s finding that W.W. was mentally ill and gravely disabled.
The evidence most favorable to the court’s decision reveals that on January 1, 1991, thirty-seven year-old1 W.W. was hitchhiking along the interstate when a minister stopped and asked her if she needed a ride. Responding that she did, W.W. and the minister rode together as far as Greencastle, Indiana. Once in Greencastle, the minister stopped at a gas station and called the police.
Responding to the minister’s call, the police delivered W.W. to a doctor at Putnam County Hospital. Upon seeing W.W.’s condition, the doctor requested that a mental health worker evaluate W.W. After the evaluation, W.W. was detained at Putnam County Hospital on an emergency basis and was transported later that evening to Methodist Hospital.
Once at Methodist Hospital, W.W. was examined by Dr. Debra Marshino. Determining that W.W. suffered from a psychiatric disorder and that she was gravely disabled, Dr. Marshino reported that W.W. was in need of custody, care or treatment in an appropriate facility, either Central State Hospital or Madison State Hospital. On January 7, the Putnam Circuit Court ordered W.W.’s continued pre-hearing detention and set a hearing date for January 10. Following the hearing, the court found that W.W. was suffering from a psychiatric disorder, that she was gravely disabled as a result of her disorder, and that she was unable to care for herself or receive treatment or care without court intervention. The court therefore ordered that W.W. be committed to Central State Hospital for a period of time to be determined by that institution.
We begin our analysis by stating that in order to support a commitment the petitioner must prove by clear and convincing evidence that the person in question is both:
1. mentally ill and
2. gravely disabled or dangerous.
I.C. § 16-14-9.1-3.
A person is “mentally ill” within contemplation of the statute if the person has
a psychiatric disorder that substantially disturbs an individual’s thinking, feeling, or behavior and impairs the individual’s ability to function. The term includes any mental retardation, alcoholism, or addiction to narcotics or dangerous drugs.
I.C. § 16-14-9.l-l(a).
A person is “gravely disabled” if the person has a condition
in which [the] individual, as a result of mental illness, is in danger of coming to harm because the individual:
(1) Is unable to provide for that individual’s food, clothing, shelter, or other essential human needs; or
(2) Has a substantial impairment or an obvious deterioration of that individual’s judgment, reasoning, or behavior *1266that results in the individual’s inability to function independently.
1.C. § 16-14-9.l-l(b).
We deal with the review of a case decided on a “clear and convincing” standard as we do with a case decided on a “beyond a reasonable doubt” standard. Miller Brewing Co. v. Best Beers of Bloomington, Inc. (1991), Ind.App., 579 N.E.2d 626. When we review the evidence supporting such a judgment, we may neither reweigh the evidence nor judge the credibility of the witnesses. Washington v. State (1982), Ind., 441 N.E.2d 1355, 1358. Where the evidence is in conflict, we are bound to view only that evidence which is most favorable to the judgment of the trial court. Id. If there is any substantial evidence supporting the judgment, we must affirm. Hutchinson v. State (1985), Ind., 477 N.E.2d 850.
A review of the evidence reveals that there is sufficient evidence to support the trial court’s judgment that W.W. is both mentally ill and gravely disabled. Dr. Marshino testified that W.W. suffers from bipolar disorder, which is an illness characterized by two primary features. The first primary feature consists of potentially rapidly shifting mood disorders ranging from overly friendly or euphoric to irritable and easily agitated. The second primary feature consists of mood disturbances so severe that a person suffering from the illness has difficulty functioning in either employment or interpersonal relationships.
During her stay in the hospital, W.W. has most frequently exhibited irritable and easily agitated mood disorders along with impaired relationships. For example, W.W. was at times threatening with, and threw things at, the hospital staff, and she ended most of her discussions with Dr. Marshino by screaming at the doctor and leaving the room by slamming the door.2 Other features of the illness that W.W. exhibited during her hospital stay included pressured speech, flight of ideas, an inability to clearly construct thought processing, and distracted thinking so severe at times that communication with W.W. was difficult.
Dr. Marshino’s recommended treatment plan for W.W. included continued hospitalization until W.W.’s symptoms stabilized and treatment with medication, with the drug of first choice being lithium. Dr. Marshino testified that she expected to see W.W. calming somewhat after being maintained in a structured environment for a period of time but that, absent treatment with medication, no major improvements, no improved functioning, and no resolution of W.W.’s symptoms could be expected.
At her hearing, W.W. testified on her own behalf. During direct examination, W.W. stated the following:
A. Well I went to, from Pennsylvania I went to Ohio and then I, I just walked into the State of Indiana, just touched the State of Indiana and they brought me here.
Q. I’d like to ask you about that, you were just walking ...,
A. Umhmm.
Q. uh, and hitchhiking, is that right?
A. Well some man stopped ...,
Q. stopped ...,
A. I did not ask him for a ride. This man was in the car and he stopped his car and asked me if I needed a ride. I said yes so he, he drove me as far as, uh, this is Greencastle?
Q. Right.
A. To Greencastle and walked into a gas station, and, and, I mean pulled up into a gas ..., say he was going to go into the gas station, get gas, and I told him I would wait right there. I was not in the driver’s seat. The man had the keys in his hand, he walked into the gas station, he took so long that I went in *1267there to find out what took him so long. And I suspect that if I hadn’t of walked in that gas station at that specific time before the police officer arrived there, at that gas station, that man might have tried to have said I stole the, his vehicle.
$ & 5}t * * *
Q. But you have, have you been in some mental hospitals and had had some psychiatric treatment in the past?
A. No, besides the mental hospital, the Federal Mental Hospital in Washington D.C. which released me, I was also in the State Hospital in Summerset [Somerset?], Pennsylvania, and they sent me by bus, uh, and I, I left there. Also last year I was in the State Hospital here in Indiana, in Madison, Indiana. There is a judge by the name of Judge Todd who was over the proceedings, and he released me from the State Hospital here in Indiana. And the judge stood right in front of me and he, he, he told me right to my face, he said he would prefer if I left by bus, but he said that he was leaving it up to me, he said if I wanted to, he said there was the door, he said I could just walk out the door. And I sided with the judge, I, I was using common sense and I said yes I think you’re right, I think I should leave by bus.
Q. Okay.
A. And the, I was transported by car from the State Hospital in Madison, Indiana, uh, and taken to the bus station and they purchased a ticket, a check ..., a ticket was wrote out, and I left by bus from Madison, Indiana last year. Because of the Judge Todd, and I had an attorney by the name of Walro, W-a-l-r-o,. And he, there must be some kind of record, either the, uh, some kind of check was written when the, when the bus ticket was purchased, or either my attorney has a record or else the, the judge himself. There has to be some kind of, of, uh, record. I know for a fact though that the hospital does not actually come out and admit these things. They, they try to keep a person in a mental hospital, not because they’re mentally ill, just because they get paid for that.
Q. Okay [W.W.], and if ...,
A. And they shouldn’t get paid for keeping people in the mental hospital that are not mental.
Q. Is it true as Doctor Marshino testified that you had discussed with her, you do work, you have worked alot [sic] in the past?
A. Yes.
Q. Uh, and, and do you travel around and work at different motels and lodges across the country and provide for yourself?
A. Yes I, I even went to Canada, uh, several years ago. I, I went up there and I found a job in a restaurant, working around food. And I, I wear a medic alert bracelet, I don’t take any drugs at all. I don’t believe in it. I believe in the least drugs that a person can take, even asprin [sic], their body is far better off. And I, I did work in Canada like I said, and uh, there was a problem though because up on Canada they require a work permit for people that aren’t Canadian citizens. And I was not a Canadian citizen so my boss, she was the manager at the restaurant, invited me to her house in Canada, and I, I went to her house and she said I could stay there until I decided whether to stay up in Canada or come back down to the States. And I was at her house and then I told her well I might as well come back down to the States, so I left and that’s exactly what I did.
Q. And if the Judge were to release you, uh, where will you go and with whom will you stay?
A. Uh, back to Ohio. And I, I have a friend there, who, he has a job, he has a job himself. And I stayed with him for awhile until I got a job, and uh, he still lives in Ohio, so I’m, I’m sure that it will be fine, because I’ve stayed with him before.
Q. But, uh, you were pretty irritated when they confined you in the hospital, but (unintelligible) ...,
A. Well the, the problem was the, the interruption that, or the question that I asked when I was sitting over there by *1268you, was uh, I was going to ask the doctor straight out if they perform such tests as not, as keeping people from making phone calls. That is what they did. Uh, they kept me from making phone calls. I had a Ten Dollar bill. I asked them to go get change for me. They kept my Ten Dollar bill and said I couldn’t make any phone calls and put me in a secluded room.
Q. That’s why you were irritated, is that right?
A. Yes. And I told them I needed to make phone calls, call an attorney, to, to try to get out of there, to, to even call this, this judge, the judge, Judge Todd down in Madison, Indiana, to see if he can, uh, somehow send records or verify that I had been released from Madison State Hospital.
Q. Okay, I’ll just ask you, you knew enough about your situation that you were trying to do what you could do by, to get ...,
A. Right.
Q. your records and try to make some contacts, is that right?
A. That’s right, that’s all I, I wanted
Q. Is that what irritated you more than anything that you couldn’t do that?
A. Well there was another instance. One of the workers after, my, I was admitted into the hospital and my, my property was brought into the hospital, I had earrings and I had some, some little bells, and some, some of those Christmas ..., they almost look like Christmas decorations but they were earrings. I also had a, had a pair of earrings and they were round ball like, and I had bought them at a K-Mart store, and I had the, the, the piece of paper, it was a little pamphlet that came with these earrings because they were suppose to be non-allergenic. And I have allegies [sic], that’s why I wear a medic alert bracelet. So these earrings, uh, I had bought, I had purchased at, at K-Mart, and one of the workers at the hospital stole them, and wore them in front of me. I, I think the reason, and the only reason she took them was to irritate me. To wear them in front of me and dare me to do something to her. They had drugs at their disposal. They, they could lock me up in a, in a room, and there they were putting on my, a worker was putting on my earrings and daring me to do something to her.
Q. Okay ...,
A. And, and that’s one reason I, I got upset, because I told them she had my earrings on, and they were not doing anything about it. She stole my earrings.
Q. That’s the reason you were upset
A. And her name was Rita. The worker that, that took the earrings, and then they went ahead and, and refused me phone calls, and refused to give me my money to, to make phone calls. That’s what they did.
(Record, pp. 62-7.)
During Dr. Marshino’s cross-examination, W.W. interjected the following unsolicited comments:
Q. And then you said that you initially examined the respondent for forty-five minutes, is that right?
A. That’s right.
Q. And then later, I think you said the Third, Fourth, Sixth, Seventh, Eighth and Ninth, you visited for from five to fifteen minutes?
A. That’s right.
Q. And based on this about sixty-five minute examination over a period of about a week you’ve testified in here today you recommend commitment of the person, is that right?
A. That’s right.
W.W.: I’m thirty-seven, not thirty.
A. Let me say that I, I would certainly have wanted to continue to examine the patient, but she simply would not permit it on most occasions.
Q. Doctor Marshino ...,
W.W.: I’m not a ward of the State.
*1269Q. Doctor Marshino, I’d just like to ask your opinion ...,
(Record, p. 57-8.)
We set out this testimony at some length to illustrate, as best a transcript can, the thought processes of W.W. as demonstrated by her testimony. The trial court, by listening to this testimony and by observing W.W. as she testified, could reasonably have concluded that W.W. was exhibiting both an inability to clearly construct her thought processing and distracted thinking. Such conclusions would have corroborated Dr. Marshino’s observations and conclusions about W.W.
In rendering its judgment, the trial court found that W.W. was suffering from a psychiatric disorder, that she was gravely disabled as a result of her condition, and that she was unable to care for herself or receive treatment or care without the intervention of a court order. Although Dr. Marshino did not employ the statutory language “gravely disabled,” it was for the court to conclude whether or not the statutory criteria existed. “Gravely disabled” in this case means that W.W. suffers a condition in which she is in danger of coming to harm, as a result of her mental illness, because she “has a substantial impairment or an obvious deterioration of [her] judgment, reasoning, or behavior that results in [her] inability to function independently.” I.C. § 16-14-9.1-l(b)(2). By applying this definition to the aforementioned evidence, and by applying a standard of review prohibiting us both from reweighing the evidence and judging the credibility of the witnesses, we hold that there is substantial evidence to support the trial court’s findings and subsequent order, and we affirm.
AFFIRMED.
CHEZEM, J., concurs.
MILLER, J., dissents with opinion.

. The record reveals some discrepancy concerning W.W.’s age. While Dr. Marshino testified that W.W. was thirty years old, W.W. stated that she was instead thirty-seven years old.


. Dr. Marshino also testified that while a certain degree of irritability, agitation, and distraction, accompanied by a threatening manner, might be expected from an individual in the same set of circumstances as W.W., these symptoms would not be present to the extent that she had seen them with W.W.
In addition. Dr. Marshino stated that, while she certainly wanted to continue to examine W.W., on most occasions W.W. simply would not permit it.